Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2021 has been entered.
 
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  "are separate by"
Claim 8 is objected to because of the following informalities:  “of low-K spacer” in line 2 is unclear.  It is not clear if low-K spacer is referring to the low-K spacer cited in claim 1, line 4 or another spacer.  For the sake of compact prosecution, claim 8 is interpreted in the instant Office action as follows: “of low-K spacer” is equivalent to “of the low-K spacer” as cited in claim 1, line 4.  This interpretation is to be confirmed by applicant in the next office action.
Claim 11 is objected to because of the following informalities: “the low-K spacer” in line 17 lacks antecedent basis.  For examining purposes, “the low-K spacer” is being interpreted 
Claim 18 is objected to because of the following informalities:  “of dielectric spacer” in line 2 is unclear.  It is not clear if dielectric spacer is referring to the dielectric spacer cited in claim 11, line 6 or another spacer.  For the sake of compact prosecution, claim 18 is interpreted in the instant Office action as follows: “of dielectric spacer” is equivalent to “of the dielectric spacer” as cited in claim 11, line 6.  This interpretation is to be confirmed by applicant in the next office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (JP 2010103228-A) in view of Collins (US 20160005833 A1, IDS) and further in view of Jeong (US 20030119259 A1).
Regarding independent claim 1, Ozaki discloses a structure of flash memory cell (see Fig. 15), comprising: a substrate(1); a floating gate (20), disposed on the substrate; a spacer (19), disposed on a sidewall of the floating gate; a trench isolation structure (15), having a base part (lower portion of 15 within trench) disposed in the substrate and a protruding part (upper portion of 15) above the substrate protruding from the base part (see Fig. 9); and a tunnel oxide layer (17) between the substrate and the floating gate, wherein the spacer is sandwiched between the floating gate and the protruding part of the trench isolation structure.


    PNG
    media_image1.png
    488
    440
    media_image1.png
    Greyscale

Ozaki fails to teach that the spacer has a low dielectric constant (low-K).  However, Collins provides a teaching that a low-K dielectric constant material can be beneficial as a gate sidewall spacer. The purpose of having a gate sidewall spacer with low dielectric constant (low-K) is to enable high switching speed of the transistor and therefore improve device performance ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ozaki’s structure by incorporating the teachings of Collins to utilize a low dielectric constant (low-K) material for the spacer. This modification would result in a flash memory structure with a low dielectric constant spacer, disposed on a 
Ozaki and Collins fails to teach a peripheral bottom flat surface of the floating gate directly covers on a portion of the base part of the trench isolation structure; the low-K spacer and the tunnel oxide layer are separated by a portion of the floating gate on the base part of the trench isolation structure.  However, Jeong teaches a structure in the same field of endeavor (Fig. 1J) wherein a peripheral bottom flat surface of the floating gate (30) directly covers on a portion of the base part of the trench isolation structure (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ozaki and Collins by incorporating the etched trench isolation structure of Jeong (Fig. 1I) in place of Ozaki’s trench isolation structure. Once incorporated, Ozaki’s floating gate would have a peripheral bottom flat surface that directly covers on a portion of the base part of the trench isolation structure (similarly as see in Jeong Fig. 1J). Jeong provides a clear teaching to motivate one to modify the device of Ozaki in that it can minimize spacing of the floating gate and increase the width of the floating gate to improve the program and erase characteristics, and further minimize coupling ratio ([0034]).
The combined invention of Ozaki, Collins, and Jeong teaches the low-K spacer and the tunnel oxide layer are separated by a portion of the floating gate on the base part of the trench isolation structure.  Jeong teaches floating gates with increased width as desirable design for improved program and erase characteristics (Jeong; [0034]).  Ozaki also discloses floating gate width is a predetermined feature ([0026]).  A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed separation based on the teaching of KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Illustrated below is a marked and annotated figure of Fig. 1J of Jeong.

    PNG
    media_image2.png
    273
    521
    media_image2.png
    Greyscale

Regarding claim 2, the combined invention of Ozaki, Collins, and Jeong discloses a structure (Ozaki; Fig. 15), wherein the low-K spacer comprises a solid structure by low-K dielectric material (Collins; [0019]; “low-K dielectric”).
Regarding claim 3, the combined invention of Ozaki, Collins, and Jeong discloses a structure (Ozaki; Fig. 15), wherein the low-K spacer comprises an air spacer, having a free space filled with air (Collins; [0019]; “any dielectric with an air-gap”).

Regarding claim 6, the combined invention of Ozaki, Collins, and Jeong discloses a structure (Ozaki; Fig. 15), wherein the protruding part of the trench isolation structure (upper portion of 15) is narrower than a top of the base part (lower portion of 15).
Regarding claim 8, the combined invention of Ozaki, Collins, and Jeong discloses a structure (Ozaki; Fig. 15), wherein a top surface of the low-K spacer (19) is coplanar with a top surface of the floating gate (20).
Regarding claim 9, the combined invention of Ozaki, Collins, and Jeong discloses a structure (Ozaki; Fig. 15), wherein a dielectric constant of the low-K spacer (Collins; Claim 6 “a dielectric constant of at least one of the two low-k dielectric regions is less than three”) is smaller than a dielectric constant of the trench isolation structure (Fig. 2E; 260-2; [0026] “silicon oxide”; [0032] “may have a dielectric constant of 3.5-3.9”).
Regarding claim 10, the combined invention of Ozaki, Collins, and Jeong discloses a structure (Ozaki; Fig. 15), wherein the floating gate (20), the low-K spacer (19) and the protruding part of the trench isolation structure (upper portion of 15) are same in thickness and height in a normal direction of the substrate.

Claims 11-13, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki, Collins, Jeong, and Yu (US 6448606 B1).
Regarding independent claim 11, Ozaki discloses a method (see Fig. 15), comprising: providing a substrate (1); forming a trench isolation structure (15), having a base part disposed in 
Ozaki fails to teach a dielectric spacer with low dielectric constant (low-K). However, Collins provides a teaching that a low-k dielectric constant material can be beneficial as a gate sidewall spacer. The purpose of having a gate sidewall spacer with low dielectric constant (low-K) is to enable high switching speed of the transistor and therefore improve device performance ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ozaki to incorporate the teachings of Collins to use a low dielectric constant (low-K) material for its spacer. Doing so would enable high switching speed of the transistor and therefore improve device performance.
Ozaki and Collins fails to teach a peripheral bottom flat surface of the floating gate directly covers on a portion of the base part of the trench isolation structure; the low-K spacer and the tunnel oxide layer are separated by a portion of the floating gate on the base part of the trench isolation structure.  However, Jeong teaches a method in the same field of endeavor (Fig. 1J) wherein forming a floating gate results in a peripheral bottom flat surface of the floating gate (30) directly covers on a portion of the base part of the trench isolation structure (24).

Ozaki, Collins, and Jeong fail to teach performing an oxidation process on the substrate.  However, Yu teaches a method in the same field of endeavor (Yu; Figs. 4A and 5A), further comprising performing an oxidation process on the substrate (302) before forming the floating gate (308A) and after forming the trench isolation structure (316A, 317A, 318A) to form a tunnel oxide layer (306A) (Column6, Lines 8-14) between the substrate and the floating gate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ozaki, Collins, and Jeong by incorporating the method of forming a tunnel oxide of Yu (Yu: Figs. 4A and 5A) in place of Ozaki’s method of forming a tunnel oxide layer 17 (Ozaki; Fig. 10). Once incorporated, Ozaki’s tunnel oxide layer would be formed by performing an oxidation process on the substrate. Yu provides a clear teaching to motivate one to modify the method of Ozaki, Collins, and Jeong in that it provides a method for reducing device geometry by eliminating the bird’s beak phenomenon (Yu; Column 2, Lines 44-48).
KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 12, the combined invention of Ozaki, Collins, Jeong, and Yu discloses a method (Ozaki; Fig. 15), wherein a dielectric constant of the dielectric spacer (Collins; Claim 6 “a dielectric constant of at least one of the two low-k dielectric regions is less than three”) is smaller than a dielectric constant of the trench isolation structure (Collins; Fig. 2A; 260-1; [0026] “silicon oxide”; [0032] “may have a dielectric constant of 3.5-3.9”).
Regarding claim 13, the combined invention of Ozaki, Collins, Jeong, and Yu discloses a method (Ozaki; Fig. 15), further comprising removing the dielectric spacer to have a free space filled with air (Collins; [0019]).
Regarding claim 15, the combined invention of Ozaki, Collins, Jeong, and Yu discloses a method (Ozaki; Fig. 15), wherein the tunnel oxide layer (17) is disposed on the substrate (1) 
Regarding claim 16, the combined invention of Ozaki, Collins, Jeong, and Yu discloses a method (see Ozaki; Figs. 3-8), wherein the step of forming the trench isolation structure (15) comprising: forming a plurality of dielectric islands (11) on the substrate (1), wherein a gap is between adjacent two of the dielectric islands (see Fig. 4); forming a trench (13) in the substrate under the gap; deposing an isolation material (see Fig. 7; 15) over the substrate to fill the trench and cover over the dielectric islands ([0003] of Espacenet.com machine translation of Ozaki; “formed on the entire surface”); polishing the isolation material (15) to expose the dielectric islands ([0018]; “a CMP method”), wherein the protruding part of the trench isolation structure (upper portion of 15) is formed between the dielectric islands; and removing the dielectric islands (see Fig. 8).  The paragraph numbers, figure numbers, and numerals in the Espacenet.com machine translation of Ozaki directly correspond to the original Japanese document paragraph numbers, figure numbers, and numerals.
Regarding claim 18, the combined invention of Ozaki, Collins, Jeong, and Yu discloses a method (Ozaki; Fig. 15), wherein a top surface of the dielectric spacer (Ozaki, 19 and Collins, {0019]) is coplanar with a top surface of the floating gate (20).
Regarding claim 19, the combined invention of Ozaki, Collins, Jeong, and Yu discloses a method, wherein a dielectric constant of the dielectric spacer (Collins; Claim 6 “a dielectric constant of at least one of the two low-k dielectric regions is less than three”) is smaller than a dielectric constant of silicon oxide ([0032] “may have a dielectric constant of 3.5-3.9”).
Regarding claim 20, the combined invention of Ozaki, Collins, Jeong, and Yu discloses a method (see Ozaki; Figs. 13-14), wherein the step of forming the floating gate (Ozaki; Fig. 13; 
Response to Arguments
Applicant’s amendment to claim 10 filed 6/3/2021 has been fully considered and overcomes the prior 112(b) rejection.
Applicant's arguments regarding the 103 rejection have been fully considered but they are not persuasive.
Applicant argues that the combination of Ozaki, Collins, and Jeong does not teach, suggest, or render obvious at least, for example, the features of “the low-K spacer and the tunnel oxide layer are separate by a portion of the floating gate on the base part of the trench isolation structure.”
The examiner disagrees.  Ozaki ([0026]) teaches the width of the floating gate and the width of the spacer are predetermined features.  Ozaki further teaches the spacer width is a result-effective variable (Ozaki; [0026]; “thus has a predetermined withstand voltage”) thus can be modified and optimized.  Jeong teaches an increased width of the floating gate is desirable because it can improve program and erase characteristics (Jeong; [0034]).  Obtaining the optimal width of the floating gate, while still maintaining sufficient spacer thickness to withstand voltage for the spacer are within the technical capabilities of one of ordinary skill in the art through routine optimization, therefore, the claimed separation necessarily flows from the teachings of Ozaki and Jeong.  For example, having an optimized spacer width being narrower than the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534.  The examiner can normally be reached on Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        

/WILLIAM H ANDERSON/            Examiner, Art Unit 2817